Citation Nr: 0308141	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  97-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.

The Board notes that it undertook additional development with 
respect to this case pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  This development has since been completed, the 
veteran was provided notice of the development as required by 
Rule of Practice 903 by correspondence dated in March 2003, 
and a response has been received from his accredited 
representative.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  Accordingly, the Board 
will now address the merits of the underlying claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current low back 
disorder is causally related to his period of active duty.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's low 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the veteran was advised of the evidence 
necessary to substantiate his claim by various documents, 
including the August 1996 rating decision, the June 1997 
Statement of the Case (SOC), correspondence dated in December 
1998, the April 2002 Supplemental Statement of the Case 
(SSOC), and correspondence sent by the Board in December 2002 
and March 2003.  In essence, these documents informed the 
veteran of the standard for establishing service connection 
for the claimed disability, indicated that VA would obtain 
any pertinent records he identified, and kept him apprised of 
VA's efforts regarding the development of his claim.  
Further, the April 2002 SSOC specifically addressed the 
applicability of the VCAA to the facts of this case.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the Board notes that the veteran was 
accorded VA medical examinations in relation to this case in 
September 1998 and January 2003, the latter of which included 
an opinion regarding the etiology of the disability.  
Moreover, it does not appear that the veteran has identified 
any pertinent evidence that is not of record.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran's spine was clinically evaluated as 
normal on both his September 1963 enlistment examination, and 
his April 1965 reenlistment examination.  His service medical 
records reflect that he was treated in January 1965 after he 
strained the left side of his back lifting a 5 gallon can.  
Examination revealed mild left-sided muscle spasm.  He was 
again treated for complaints of back pain in November 1966, 
which were attributed to pyelitis.  In November 1967, he was 
treated for complaints of headaches, dizziness, and back 
pains.  However, there was no traumatic episode to indicate 
the cause.  On his March 1968 expiration of term of service 
examination, the veteran's spine was clinically evaluated as 
normal.  Moreover, on a concurrent Report of Medical History, 
he indicated that he had not experienced recurrent back pain.

Various private and VA post-service medical records are on 
file which cover a period from 1974 to 2003, and show 
treatment for back problems on a variety of occasions.

Records from K. Z., MD, PA ("Dr. Z") dated in March 1974 
reflect that the veteran was evaluated for a possible 
herniated disc, and noted that the veteran underwent a lumbar 
laminectomy in February 1974 which revealed a larger 
herniated L4 disc on the left that was removed.  It was also 
noted that his recovery had been excellent.  

A December 1976 private hospital report reflects that the 
veteran underwent cystoscopy and lumbar laminectomy in 
December 1976 due to herniated L4 disc on the left.  It was 
noted that approximately 15-16 cc of the disc was removed 
from this interspace.  Following surgery, there was no 
complication.

Subsequent records from Dr. Z dated in August 1978 note 
treatment for lumbosacral strain, that it was the veteran's 
first visit since January, and that several days prior to 
this examination he had apparently lifted a heavy object and 
had severe pain in the back and left leg.  In an October 1978 
statement, Dr. Z noted that the veteran had had a back injury 
and underwent investigative procedures, including myelogram, 
etc., and that he had had disc surgery in December 1976.  
Following this surgery, he had considerable amount of 
different complaints and continued until he returned back to 
work in January 1978.  It was noted that he was apparently 
doing "okay" until approximately late July 1978, when he 
hurt his back while lifting heavy objects at work, and he 
complained of pain until the last examination earlier that 
month when he was advised that he was doing fairly well.  
Nevertheless, Dr. Z stated that the veteran was going to have 
chronic low back pain.

The veteran underwent additional back surgery in June 1993.  
The records from this procedure reflect he underwent 
bilateral facet block and caudal block, with pre- and post-
operative diagnosis of chronic back pain, failed back surgery 
syndrome.

The veteran initiated his claim of service connection for a 
low back disorder in June 1996.  He subsequently underwent a 
VA spine examination in September 1998, at which the examiner 
indicated that the claims file had been reviewed.  The 
veteran reported that no X-rays were ever taken of his lumbar 
spine during service, and that in spite of the treatment his 
lower back pain gradually became more severe, and he got no 
relief with medical treatment.  He also stated that the only 
injury he sustained of his lumbar spine occurred prior to his 
back surgeries, and that the only lower back injury he 
sustained was during service.  The examiner noted the results 
of a February 1998 MRI report and an August 1998 X-ray 
report.  Diagnosis following examination of the veteran was 
that the L3-4 and L4-5 had broad-based posterior disc bulges; 
broad-based L5-S1 disc bulges; no contact of the posterior 
L5-S1 disc with the S1 nerve roots; left neural foraminal 
narrowing at L5-S1; bilateral L4-5 and L5-S1 facet disease; 
severe degenerative disc changes at L4-5 and L5-S1; slight 
loss of hydration and mild degenerative disc changes at L3-4, 
by MRI of the lumbar spine; associated with sciatic 
radiculopathy involving the left lower extremity; and 
degenerative disc disease at L4-5 and L5-S1 by X-rays.  No 
opinion was proffered regarding the etiology of the veteran's 
low back disorder.

The veteran underwent a new VA medical examination of his 
spine in January 2003.  At this examination, the examiner 
noted that the claims file had been reviewed, and summarized 
the contents thereof.  Following examination of the veteran, 
the examiner diagnosed degenerative disc disease, lumbosacral 
spine, manifested by lower back pain, episodic left sciatica, 
loss of Achilles reflexes bilaterally and characteristic 
radiographic changes.  Moreover, the examiner commented that 
while the veteran reported on sick call for treatment of back 
pain on 3 occasions during his military service, there was no 
record of radicular pain that would be characteristic of a 
displaced disc at those visits.  The examiner also noted that 
the veteran was treated for displacement of a lumbar disc in 
February 1974, nearly 6 years after his separation from 
military service.  In the examiner's opinion, it was less 
likely than not that the veteran's lumbar disc disease began 
during or was causally related to any incident of active 
service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

The record clearly reflects that the veteran was treated 
several times for back symptoms, between January 1965 and 
November 1967, while on active duty; that he received post-
service treatment for a low back disorder beginning in 1974, 
and that he has a current low back disability.  However, 
aside from the fact that his March 1968 separation 
examination was negative for any abnormal findings relating 
to a back disorder, there is no medical evidence that 
causally links a current back disability to service.  The 
only competent medical opinion to address the question of 
whether a current low back disability is etiologically 
related to service is that of the January 2003 VA examiner.  
As detailed above, the examiner concluded that the veteran's 
current low back disability was not related to service.  This 
opinion was based upon both an examination of the veteran, 
and a review of his medical records.  Further, no competent 
medical evidence is on file which refutes the examiner's 
opinion.  Consequently, the Board must conclude that the 
preponderance of the medical evidence is against a finding 
that the veteran's current low back disorder began during or 
is causally related to any incident of service, to include an 
injury.

The veteran has not presented any specific contentions 
relating to his the question at hand (i.e., whether a current 
low back disability is related to service) but, in any event, 
while he is competent to describe symptoms, such as back 
pain, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of his low back 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a low back disorder, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

